Citation Nr: 1750314	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular disorder, previously characterized as aortic valve disease with bradycardia, arrhythmia, and left bundle branch block, to include as secondary to service-connected general anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  In July 2011, the Board remanded six issues, including the two remaining on appeal, to the Agency of Original Jurisdiction (AOJ) for additional development.  In July 2014, the Board, in pertinent part, remanded three issues to the AOJ, including the two issues that remain on appeal, for additional development.

On remand, and in a November 2014 decision, the RO granted service connection for general anxiety disorder with an evaluation of 50 percent effective January 31, 2007.  In a January 2016 rating decision, the RO granted an increased rating for general anxiety disorder to 70 percent effective November 23, 2015 as well as a total rating based on individual unemployability due to service-connected disabilities.  

In a March 2016 decision, the Board, in pertinent part, again remanded the two issues on appeal for additional development.  Therefore, the issues of entitlement to service connection for PTSD and a heart disability are addressed in this decision.

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDINGS OF FACT

1.  The Veteran does not have PTSD that is etiologically related to a verified in-service stressor.  

2.  The Veteran's heart disease to include myocardial infarction, coronary artery disease, congestive heart failure, and left bundle branch block is not related to active service or any incident therein, was not manifest to a compensable degree within one year of service, and it is not proximately due to or aggravated by service-connected general anxiety disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  A cardiovascular disorder was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and is not secondary to service-connected general anxiety disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was afforded several VA examinations including in September 2014, December 2015, and June 2016.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Pursuant to 38 C.F.R. § 3.303 (b) when a chronic condition (e.g., cardiovascular-renal disease) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., cardiovascular-renal disease) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2016).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-5.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Application for the Veteran's benefits was in June 2007.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

A.  Acquired Psychiatric Disorder

A review of the evidence reflects that the Veteran has been diagnosed with PTSD, as demonstrated on a VA contract examination in June 2016.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran contends that his current PTSD is due to falling off of a truck while in service and injuring his back, left knee, and right shoulder, to ulcers, and to several post-military service incidents including shoulder surgery, a burn injury from copper wire in 1981, a small propane explosion in 1980 that temporarily blinded him and burned his face, and his wife's automobile accident in 1980 which left her somewhat incapacitated with the Veteran required to care for her.

Service treatment records (STRs) are negative for a psychiatric disorder.  On separation medical examination in September 1970, the Veteran's psychiatric evaluation was clinically normal.

A review of the claims file reveals VA medical records dated from May 1995 pertaining to treatment for a variety of conditions, including a November 2007 note indicating the Veteran participated in a mental health educational class and PTSD screening which indicated negative findings for PTSD.  VA medical records also indicate that the Veteran was treated for depression.

The Veteran was afforded a VA psychological examination in September 2014.  The Veteran was diagnosed with generalized anxiety disorder.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-V criteria.  The examiner provided that the Veteran's mental health condition resulted in occupational and social impairment with reduced reliability and productivity.  Following examination, the examiner opined that the Veteran's generalized anxiety disorder was at least as likely as not caused by or a result of service.  The examiner provided that the disorder had its onset in service, with no evidence of such issues prior to service.  The examiner further provided that no diagnosis of PTSD was rendered.  The Veteran did not note the occurrence of any traumatic events in service.  The examiner noted that a transcript from the 2011 VARO hearing indicated that both the Veteran and the hearing officer present recognized that it was "probably better to characterize it as an acquired psychiatric disorder, rather than strictly PTSD.  I think we'll probably sort of recharacterize it, since it may be anxiety, it may be depression, it may be a combination of those" (hearing officer).  The examiner provided that there was at least one reference to "rule out psych" in service treatment records (1970); and the Veteran described "ulcers and nerves" occurred in 1970, treated at Oknoa Hospital, California.  There was a reference to hospitalization for several months in 1971 (within one year of discharge) for the same symptoms the Veteran described as first happening in 1969: "shaking all over, just about to fly apart."  Subsequent psychiatric and medical examinations (1973, 1974) noted his history of: "chest pain with electrocardiographic changes, etiology undetermined"; "probable aortic valve disease, etiology undetermined"; "psychophysiological cardiovascular reaction"; and "systolic atypical heart murmur."  The VA examiner noted that these had generally been associated with episodes of nervousness as noted by those doctors with no significant organic heart disease having been found to that point.  A review of the Veteran's medical records from service to the present, by a Compensation and Pension (C&P) physician on September 11, 2014, also found no evidence of actual heart defect or cardiovascular disease in service or in the years immediately afterward.  The examiner noted that rather, "in summary, the Veteran's true cardiac problems seemed to stem from the late 1990s, and were not clinically connected to his various complaints of tachycardia and chest pain during military service and in the 1970s."  The examiner further opined that the various complaints of tachycardia and chest pain during military service and the early 1970's, were most likely a component of the Veteran's anxiety disorder, and represent further evidence of anxiety symptoms already present in and immediately after service (especially in the absence of any findings of actual heart condition during those years).  Like many anxiety-disordered individuals, the Veteran appeared to have expressed his anxiety in the form of panic-like symptoms and somatic focus on the body.  Such tendencies were still going on at time of examination, complicated now by the emergence of verifiable heart disease over the previous 15 years or so.

As noted above, in November 2014, the RO granted service connection for a general anxiety disorder effective January 31, 2007.

The Veteran was afforded a VA contract psychological examination in December 2015.  The contract examiner confirmed a diagnosis of generalized anxiety disorder with panic attacks.  The examiner provided that the Veteran's mental health condition resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In its March 2016 remand, the Board noted that although the September 2014 VA examination indicated that the Veteran did not have PTSD under the DSM-5 criteria, effective August 4, 2014, VA amended the portion of its Schedule of Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had already been certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Secretary did not intend for the DSM-5 to apply in pending cases, the DSM-5 does not apply to the present case.

Subsequent to the March 2016 Board remand, the Veteran was afforded a VA contract psychological examination in June 2016 to ascertain if the Veteran had PTSD under DSM IV criteria.  The QTC examiner provided a diagnosis of PTSD, related to burns suffered not while in military service and unspecified insomnia.  The examiner indicated the Veteran reported stressors as falling off of a truck while in service and injuring his back, left knee, and right shoulder, developing ulcers, and several post military service incidents including shoulder surgery, a burn injury from copper wire in 1981, a small propane explosion in 1980 that temporarily blinded him and burned his face, and his wife's automobile accident in 1980 which left her somewhat incapacitated with the Veteran required to care for her.  The examiner indicated that the burn injury in 1981 met the criteria to support the diagnosis of PTSD.  The examiner noted that the Veteran reported serving in the Navy.  He indicated that he served a total of one year.  He reported that he did not participate in combat activity.  By report, the Veteran suffered injury to himself while in military service which was significant enough to require corrective surgery.  Such an event might have been significant enough to contribute to feelings of anxiety and depression.  In fact, difficulties with sleep were described as beginning while in military service.  However, he also suffered the injury to his wife in 1980 because of an automobile accident which confined her to a walker or wheelchair.  The Veteran continued to care for her until 2010 upon her death.  Additionally, he suffered a propane explosion which temporarily blinded him and burned his face in 1980, as well as the much more serious burns to himself in 1981 from a fire he started.  All of these events might contribute significantly to anxiety and depression, but none of these later events were related to military service.  The examiner opined that the Veteran's difficulties with anxiety and sleep, at least as likely as not, began while in military service.  But, they had also been exacerbated by the stated other events since that time.  

VA medical opinions constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as the opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran competently and credibly described his service related and post-service events that he believed led to the development of PTSD.  However, for all non-combat stressors, there must be verification of the stressors, and some medical evidence that the in-service stressor was the precipitating factors for the onset of PTSD.  In this case the most probative evidence of record found that the Veteran's in-service reported injury might have been significant enough to contribute to feelings of anxiety and depression, but that the Veteran's PTSD was due to post-service stressors and events.  As noted, service connection has been established for anxiety disorder which has been assigned a 70 percent disability evaluation.  The Board has considered the Veteran's own opinion that he has PTSD that is related to in-service and post-service stressors, however, as a lay person, the Veteran does not have the requisite training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the Veteran's PTSD to service.

B.  Cardiovascular Disorder

The Veteran contends that his current cardiovascular condition is related to his military service.  He further asserts that his cardiovascular condition is secondary to his service-connected general anxiety disorder.

A review of the evidence reflects that the Veteran has been diagnosed with myocardial infarction, coronary artery disease, congestive heart failure, and left bundle branch block, as demonstrated on VA contract examination in June 2016.

STRs are negative for an actual diagnosis of a cardiovascular disorder although as noted below there are complaints of chest pain and a provisional diagnosis of tachycardia.  On separation medical examination in September 1970, the Veteran's heart and vascular systems were clinically normal.

Beginning in 1995, VA medical records indicate ongoing treatment for the Veteran's heart condition.

Subsequent to a Board remand, the Veteran was afforded a VA examination in August 2011.  The examiner provided that the Veteran had a cardiovascular diagnosis of ischemic heart disease; however, there was no indication that this heart condition was manifest within one year of his discharge from active duty.  The examiner noted that the Veteran was seen for chest pain between 1971 and 1972.  His symptoms included hyperventilation followed by anterior chest pain, dizziness and palpitations.  The Veteran underwent multiple cardiac evaluations and was diagnosed with psychophysiological cardiovascular reaction after no cardiac cause for his complaints were found.  Though the Veteran reported a history of myocardial infarction, there was no evidence by EKG or lab testing at the time to indicate the occurrence of a myocardial infarction.

The VA examiner who conducted the August 2011 VA examination provided a supplemental medical opinion in August 2012.  The examiner was asked to provide an opinion as to whether there was at least a 50 percent probability or greater that the Veteran had a cardiovascular disorder as a result of active service.  The examiner noted that there was no evidence in the claims file that an established cardiovascular disorder was diagnosed until May 9, 1999 when the Veteran suffered a lateral wall myocardial infarction followed by stent placement.  The diagnosis established in 1999 was ischemic heart disease/coronary artery disease.  The Veteran's diagnosed condition as of June 2012 was non-obstructive coronary artery disease (CAD).  The Veteran consistently reported a history of several heart attacks in the early 1970s.  However, as noted there was no clinically objective evidence of heart disease noted in the record until 1999.  The examiner further indicated that there was no evidence that a diagnosis of a chronic heart condition existed on active duty and no objective clinical evidence of a diagnosis of a heart condition existed following active duty until 1999 when the Veteran suffered a myocardial infarction.  If heart disease was present on active duty, one would have expected an earlier date of manifestation/diagnosis.  A 29 year lapse of time between the Veteran's discharge from active duty to the diagnosis of heart disease is not the typical progression of coronary artery disease/ischemic heart disease.  Therefore, the Veteran's claimed heart condition diagnosed as coronary artery disease, status post myocardial infarction was less likely than not a result of active service as the condition did not exist until 1999.

Subsequent to a Board remand, the Veteran was afforded a VA examination in September 2014.  The examiner provided a diagnosis of acute, subacute, or old myocardial infarction with coronary artery disease and ventricular arrhythmia.  The examiner opined that it was less likely as not that the Veteran's heart disability had its clinical onset during active service or within one year of active service separation, or is related to any in-service disease, event, or injury.  The examiner provided that while in service, there was a normal chest x-ray report along with a provisional diagnosis of chest pain and tachycardia, but no clinical note or evaluation accompanied the x-ray report at all.  The Veteran's statement that he had a myocardial infarction (MI) in 1971-71 was also not supported by any clinical notes or documents in his claim file.  Numerous evaluations in the early 1970s failed to diagnose any clinically significant heart disease.  The 1977 note from a civilian physician in Oklahoma was not accompanied by actual clinical studies for review; therefore, it was not possible to substantiate the statement.  Furthermore, there were no cardiac complaints or studies until an echocardiogram (ECG) in 1995.  The file indicated that the Veteran had an MI in 1999 along with an RCA stent placement.  All clinical studies done since that time had shown coronary artery disease, but it was non-obstructing.  Myocardial scarring had also been noted on several scans, consistent with a prior MI.  LVEF values had been variable; they had been as low as 29 percent on nuclear stress tests in 2010 and 2011, but an echocardiogram in 2012 found an LVEF of 50-55 percent, which was normal.  Thus, the examiner noted that the Veteran's cardiac conditions seemed to stem from the late 1990s, and were not clinically connected to his complaints of tachycardia and chest pain during military service and not during the 1970s.

Subsequent to a March 2016 Board remand, the Veteran was afforded a VA contract examination in June 2016.  The examiner was asked to consider the Veteran's relevant treatment history since September 1969 including the x-ray examination in service noting symptoms of chest pain and a provisional diagnosis of tachycardia, VA hospital records dated from February to March 1973 including a discharge diagnosis of probable aortic valve disease, etiology undetermined, a private medical statement dated in July 1977 noting that EKG studies within the past few weeks revealed changes consistent with myocardial ischemia and possible peri-myocarditis, and the Veteran's testimony that he was informed that he had high blood pressure in 1971 and that he had had a heart attack in 1971 or 1972.  

The June 2016 VA examiner provided a diagnosis of myocardial infarction, coronary artery disease, congestive heart failure, and left bundle branch block.  Following a detailed and extensive review of the record from 1968 through the present, and as to direct service connection, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by his military service.  The examiner indicated that due to a lack of medical evidence that the Veteran was ever seen, treated, or diagnosed with any heart condition during his military service and the fact that the records show his heart condition started only in 1999, it was less likely than not that the Veteran's cardiac condition was incurred during military service.  There was about 30 years between the Veteran's discharge from active duty service until the diagnosis of a heart condition.  As to secondary service connection, the examiner opined that the Veteran's cardiac condition was less likely than not aggravated beyond normal progression by his service-connected general anxiety disorder.  The examiner provided that anxiety disorder has not been known to cause development of atherosclerosis of the coronary artery disease.  The Veteran's cardiac condition of having had a myocardial infarction, coronary artery disease, and having had a stent placed was at least as likely as not caused by his multiple medical conditions of hypertension, dyslipidemia, and obesity as noted in most of his VA medical records.

As noted above, VA medical opinions constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as the opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran competently and credibly described his chest pain, dizziness, hyperventilation, and palpitations in service, and as noted above, the Veteran underwent several cardiac work-ups in service and soon after.  The Board has considered the Veteran's own opinion, however, as a lay person, the Veteran does not have the requisite training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disability to service or to any complaints of what the Veteran's has termed cardiac symptoms he purports to have experienced since service.  While the Veteran has asserted moreover, that he was told he had high blood pressure in 1971, and had had a myocardial infarction somewhere around 1971 or 1972 and presumably within the one-year presumptive period for cardiovascular disease, the contemporaneous records are not supportive of this recollection as there is no diagnosis of heart disease until well after that period.  Further, medical professionals have repeatedly indicated that heart disease was not demonstrated until years after service.  See Walker, supra.

While the Veteran asserted that his cardiovascular condition is related to his service-connected general anxiety disorder, the weight of the competent and probative evidence does not show that the Veteran's cardiovascular condition was related to his service-connected general anxiety disorder, either on the basis of causation or aggravation.

In the June 2016 VA contract examination, the examiner provided a negative nexus opinion.  The examiner noted that anxiety disorder has not been known to cause the development of atherosclerosis of the coronary artery disease.  The Veteran's cardiac condition of having had a myocardial infarction, coronary artery disease, and having had a stent placed was at least as likely as not caused by his multiple medical conditions of hypertension, dyslipidemia, and obesity as noted in most of his VA medical records.  The examiner opined that the Veteran's cardiac condition was less likely than not aggravated beyond normal progression by his service-connected general anxiety disorder.

The Board finds that the Veteran's opinions regarding secondary service connection also are not competent as are any statements regarding direct service connection as the causation question in this case clearly requires a level of medical expertise due to the complex nature of the questions involved and the complex factual background presented.  Secondary service connection is not warranted as the only competent opinions provide that the Veteran's cardiovascular condition and symptoms are not related to his service-connected general anxiety disorder.

Accordingly, direct and secondary service connection for a cardiovascular condition, to include as secondary to service-connected general anxiety disorder is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a cardiovascular disorder, characterized as aortic valve disease with bradycardia, arrhythmia, and left bundle branch block, to include as secondary to service-connected general anxiety disorder, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


